Citation Nr: 0029102	
Decision Date: 11/03/00    Archive Date: 11/09/00

DOCKET NO.  99-12 872	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Whether new and material evidence has been submitted 
sufficient to reopen a claim for entitlement to service 
connection for pes planus.


REPRESENTATION

Appellant represented by:	Peter C. Drummond, Attorney at 
Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James A. Pritchett, Associate Counsel

INTRODUCTION

The veteran had active service from to February to March 
1977.

This appeal arises from a decision by the Chicago, Illinois, 
Department of Veterans Affairs (VA) Regional Office (RO) that 
new and material evidence had not been submitted to reopen 
the veteran's claim for service connection for pes planus.    

The veteran was represented by the American Legion through 
his August 1996 personal hearing.  He has been represented by 
a private attorney since December 1996.

During his August 1999 teleconference hearing, the veteran 
appeared to raise the issues of a heart condition and anxiety 
attacks secondary to his pes planus as well as entitlement to 
a total rating based on individual unemployability due to 
service-connected disability.  These issues have not been 
before the RO and are not in appellate status.


FINDINGS OF FACT

1.  In a May 1998 decision, the Board found that new and 
material evidence had not been submitted to reopen the 
veteran's claim regarding entitlement to service connection 
for pes planus.  That decision was not appeal to United 
States Court of Appeals for Veterans Claims, and the decision 
was final.

2.  Evidence obtained since the May 1998 Board decision, 
while new, is not material as it does not bear directly and 
substantially upon the specific matter under consideration, 
and by itself or in connection with evidence previously 
assembled is not so significant that it must be considered in 
order to fairly decide the merits of the claim regarding the 
denial of service connection for pes planus.


CONCLUSION OF LAW

1.  The Board's May 1998 decision denying a claim of 
entitlement to service connection for pes planus is final.  
38 U.S.C.A. § 7104(b) (West 1991); 38 C.F.R. § 20.1100 
(2000).

2.  New and material evidence has not been received since the 
Board's May 1998 decision denying the veteran's claim for pes 
planus, and that claim is not reopened. 38 U.S.C.A. § 5108 
(West 1991); 38 C.F.R. § 3.156 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran sought service connection for pes planus and his 
claim was denied by the RO in September 1978, May 1989, July 
1990, November 1991, and in November 1992.  In May 1998, the 
Board denied his claim on the basis that new and material 
evidence had not been presented.  He did not appeal to the 
United States Court of Appeals for Veterans Claims (Court).  
That decision became final.

However, if new and material evidence is presented or secured 
with respect to a claim that has been disallowed, VA must 
reopen the claim and review its former disposition.  38 
U.S.C.A. § 5108.  Thus, the Board must perform a three-step 
analysis when a veteran seeks to reopen a claim based on new 
evidence.  Elkins v. West, 12 Vet. App. 209, 218-19 (1999).  
See Hodge v. West, 155 F.3d 1356, 1362 (Fed. Cir. 1998) 
(overruling the test set forth in Colvin v. Derwinski, 1 Vet. 
App. 171 (1991), which stated that "new" evidence was 
"material" if it raised a reasonable possibility that, when 
viewed in the context of all the evidence, the outcome of the 
claim would change).      

First, the Board must first determine whether the evidence is 
new and material.  Elkins, 12 Vet. App. at 218-19.  According 
to VA regulation, "new and material evidence" means 
evidence not previously submitted to agency decisionmakers 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a).  This definition "emphasizes the 
importance of the complete record for evaluation of the 
veteran's claim."  Hodge, 155 F.3d at 1363.  In determining 
whether evidence is "new and material," the credibility of 
the new evidence must be presumed.  Justus v. Principi, 3 
Vet. App. 510, 513 (1992); but see Duran v. Brown, 7 Vet. 
App. 216, 220 (1994) ("Justus does not require the Secretary 
to consider the patently incredible to be credible").  

Second, if the Board determines that new and material 
evidence has been produced, immediately upon reopening the 
case, the Board must determine whether, based on all the 
evidence of record, the reopened claim is well grounded 
pursuant to 38 U.S.C.A. § 5107(a).  Elkins, 12 Vet. App. at 
219.  It is emphasized that, after Hodge, new and material 
evidence may be presented to reopen a claim, even though the 
claim is ultimately not well grounded. Id. at 218.   

Finally, if the claim is well grounded, the Board may proceed 
to evaluate the merits of the claim after ensuring that VA's 
duty to assist has been fulfilled. Id. at 219.     

The evidence before the Board in May 1998 included: (i) a 
photocopy of a Report of Medical History for the Illinois 
Army National Guard, dated in November 1976 as well as other 
service medical records; (ii) unidentified private medical 
records, dated from March 1981 through February 1993; (iii) a 
photocopy of a May 1989 medical record from the Christian 
County Medical Clinic in Taylorville, Illinois; (iv) a bone 
scan report from Memorial Medical Center in Springfield, 
Illinois, dated in November 1989; (v) lay statements dated 
from February 1995 to December 1996, including statements 
accompanying the appellant's November 1995 Notice of 
Disagreement and his February 1996 Substantive Appeal; (vi) 
VA treatment records, dated from November 1995 through 
October 1996; (vii) a July 1996 statement from the Macoupin 
County Community Mental Health Center in Carlinville, 
Illinois; (viii) a July 1996 statement from Kamal K. Chopra, 
M.D.; and (ix) the transcript of the appellant's August 1996 
RO hearing.

A May 1998 Board decision denied the veteran's claim, stating 
that the newly submitted evidence did not tend to show any 
relationship between the veteran's bilateral pes planus and 
his military service, nor did the evidence show that the 
preexisting pes planus chronically worsen or increase in 
severity during service.  The veteran was notified of the 
decision in July 1998 but did not appeal.

Evidence submitted since the May 1998 Board decision includes 
a September 1998 VA examination report that is negative for 
an opinion regarding the etiology of the veteran's pes 
planus.  VA treatment notes dated from October 1995 to 
November 1998 are negative for medical evidence or opinions 
that link the pes planus to active service.  The veteran 
submitted duplicate copies of the November 1989 bone scan, 
copies of his treatment records from Dr. M. A. S. and copies 
of his DD Form 214.  

During his teleconference hearing in August 1999, the veteran 
testified that he had no problems with his feet before he 
entered service and that he passed a physical examination to 
enter active service.  Prior to service he had played 
basketball in physical education classes but not on a team.  
He also roller-skated prior to service.  His feet started 
hurting and he started getting blisters during basic 
training.  He was given pills and supports but they did not 
do any good.  He tried working in gas stations and 
restaurants but his feet would swell and he could not follow 
orders so he was let go.  The veteran testified that his legs 
and heart would hurt.  He stated that he has tender and sore 
spots on the bottom of his feet and he can no longer roller 
skate.  He testified that he had arches went he went into 
service but he did not have them when he came out.

Analysis

A portion of the veteran's August 1999 testimony is redundant 
because it duplicates testimony that was of record when the 
May 1998 Board decision was rendered.  The testimony 
concerning the current state of his condition is new as it 
was not before the Board in May 1998, but is not material 
because it does not pertain to the etiology of his pes 
planus.  The copies of the November 1989 bone scan, the 
copies of the DD Form 214 and the copies of treatment records 
from Dr. M. A. S. are all redundant as they were before the 
Board in May 1998.  

The VA treatment records dated from October 1995 to November 
1998 are new in that they were not before the Board in May 
1998, but are not material because even the records that 
pertain to the veteran's pes planus are negative for a 
medical opinion that relates his pes planus to his active 
service.

Accordingly, the Board determines that the evidence received 
since the last final denial is not so significant that it 
must be considered to fairly decide the merits of the claim.  
New and material evidence has not been submitted, and the 
claim of entitlement to service connection for pes planus is 
not reopened.  The additional evidence, while new, is not 
material, and even if viewed in the context of all the 
evidence, both new and old, is not so significant that it 
must be considered in order to fairly decide the merits of 
the claim.  Therefore, after a careful and thorough review of 
the record, it is concluded that the evidence is not material 
to reopen the claim, even under the more liberal standard 
announced in Hodge.


ORDER

The veteran has not submitted new and material evidence 
sufficient to reopen a claim of entitlement to service 
connection for pes planus.


		
	RENÉE M. PELLETIER 
	Veterans Law Judge
	Board of Veterans' Appeals

 

